— Appeal from a *1225judgment of the Cayuga County Court (Thomas G. Leone, J.), rendered August 9, 2007. The judgment convicted defendant, upon his plea of guilty, of burglary in the third degree (eight counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of eight counts of burglary in the third degree (Penal Law § 140.20). Contrary to the contention of defendant, County Court did not abuse its discretion in denying his request for youthful offender status (see People v Smith, 286 AD2d 878 [2001], lv denied 98 NY2d 641 [2002]), and we decline the request of defendant that we adjudicate him a youthful offender as a matter of discretion in the interest of justice (cf. People v Shrubsall, 167 AD2d 929 [1990]). Present — Scudder, P.J., Martoche, Centra, Lunn and Gorski, JJ.